Citation Nr: 1140809	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder.

2.  Entitlement to service connection for carpal-tunnel syndrome/arthritis of the hands.

3.  Entitlement to service connection for a right leg disorder to include arthritis and right thigh strain.

4.  Entitlement to service connection for a left knee disorder to include arthritis.

5.  Entitlement to service connection for a left shoulder disorder to include arthritis.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a skin rash.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The  issue of entitlement to an increased disability rating for major depression has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement service connection for a gynecological disorder, for carpal-tunnel syndrome/arthritis, for a left knee disorder, for a left shoulder disorder, for a right hip disorder, for a skin rash and the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for headaches and for bilateral foot pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on her part.  


FINDINGS OF FACT

1.  A chronic right leg disorder to include arthritis was not present during active duty and there is no competent evidence of record linking a currently existing chronic right leg disorder to include arthritis to the Veteran active duty service on any basis.  

2.  Service connection has been granted, in pertinent part, for arthritis of the right knee and cervical and lumbar spine.


CONCLUSION OF LAW

A chronic right leg disorder to include arthritis was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in August 2005, October 2005 and August 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for a right leg disorder to include arthritis.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims in the VCAA letters and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the April 2009 letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of the Veteran's right leg obtained in the present case is more than adequate.  A physical examination was conducted and the Veteran's history was recorded.  The claims file was reviewed.  The examiner found that no right leg condition to include arthritis was present.  The opinion as to the lack of pathology was present on its face without need for further rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed disorders for which she currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Entitlement to service connection for a right leg disorder.

In August 2005, the Veteran submitted a claim for service connection, in pertinent part, for a right leg disability with arthritis.  In March 2006, she indicated she was claiming service connection for a right leg pathology to include thigh strain.  The Board notes that service connection has been granted for a right knee disability and the issue of entitlement to service connection for a right hip disorder is addressed elsewhere in this decision.  The Board's current decision will deal with the Veteran's right leg claim exclusive of right hip or right knee problems.  

The service treatment records reflect that the Veteran sought treatment on several occasions for complaints related to the right leg.  None of the clinical records includes an assessment indicating the presence of a chronic right leg disorder.  

In November 1982, the Veteran reported right leg pain which had been present for one day.  She reported that there had been no trauma to the leg.  Physical examination revealed tenderness to the touch of the upper leg.  The assessment was pulled muscle.  

The Veteran sought treatment for pain in the right leg and back on two consecutive days in July 1983.  She informed the clinician that the pain had been present for one and two days.  She indicated that no trauma was involved and she did not know the etiology.  The leg pain was reported to be in the right upper leg and lower calf muscle.  The first day the assessment was viral syndrome and the second day the assessment was muscle strain of the back.  

In July 1986, the Veteran complained of right thigh muscle strain.  She did not remember any injury to the leg.  The assessment was muscle strain.  

In December 1987, the Veteran reported pain in the right calf muscle after running for 2.5 miles two weeks prior.  Physical examination revealed tenderness on the calf muscle and tendon-Achilles.  The assessment was tendonitis Achilles on the right.  

The Board finds the service treatment records document very intermittent complaints regarding the right leg without evidence of any injury.  The service treatment records do not provide competent evidence of a chronic right leg disability.  

There is no competent evidence of record of the current existence of a right leg disorder which is etiologically linked to the Veteran's active duty service.  The post service medical evidence is mostly devoid of any reference to a right leg problem.  In November 2000 in connection with substance abuse screening examination, the Veteran reported problems with right calf muscle strains but did not indicate, in any way, that the disorder was linked to her active duty service.  A right leg disorder was not diagnosed.  

There is competent evidence of record which indicates that the Veteran does not currently experience a right leg disorder.  A VA examination was conducted in June 2010 to determine, in part, whether the Veteran's claimed right leg condition with arthritis was etiologically linked to her active duty service.  The Veteran informed the examiner that she had been diagnosed with a right leg condition with arthritis. The condition had existed since 1990.  She reported she injured her right leg when she fell from a truck during field exercises.  The pain involved her thighs, knees and back.  She reported constant pain in the leg.  Physical examination of the right tibia and fibula was normal.  The examiner found that a diagnosis could not be assigned for the claimed right leg condition with arthritis as there was no objective data of right leg arthritis.  No right leg disability was diagnosed.  

The only evidence of record which indicates that the Veteran has a chronic right leg disorder is the Veteran's own allegations.  As set out above, the Veteran is not competent to provide evidence as to a complex medical question.  The Board finds that the question of whether the Veteran has a right leg disorder to include arthritis is just such a complex medical question.  The Veteran's right leg complaints do not involve readily observable symptoms capable of lay observation and accurate reporting.  

The evidence of record weighs against a finding that there is continuity of symptomatology of a right leg disorder from the time of discharge to the present.  The Veteran has alleged the presence of such symptomatology at the time of the June 2010 VA examination.  Weighing against a finding of continuity of symptomatology is the fact that the Veteran did not include a claim for a right leg condition at the time she filed her original claim in June 2001 which was already more than seven years after discharge.  She claimed left and right side pain, back pain, neck pain and foot pain at that time.  The Board finds that if, in fact, the Veteran had been experiencing continuous right leg symptomatology at the time she submitted her original claim she would have included this complaint as well.  She did not claim service connection for a right leg condition with arthritis until August 2005, more than 12 years after discharge.  The lack of any evidence of chronic complaints in the post-service medical evidence also tends to indicate a lack of continuity of right leg symptomatology.  The Veteran underwent several general medical examinations post service and never reported right leg symptomatology other than noted above.  No health care professional has noted the Veteran's reports of continuity of symptomatology and linked a currently existing right leg condition, to include arthritis and strain, to the Veteran's active duty service.  

There is no competent evidence of record of arthritis of the right leg to a compensable degree to allow for service connection on a presumptive basis.  There is no medical evidence which documents the presence of arthritis of the leg at any time after active duty and the Veteran is not competent to make such a diagnosis.  

After a review of the evidence of record, the Board is of the opinion that a preponderance of the evidence is against the Veteran's claim for service connection for a right leg disability.  In this regard, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, supra.


ORDER

Entitlement to service connection for a right leg disorder to include arthritis is denied.  


REMAND

The Veteran submitted a claim of entitlement to service connection for an unspecified gynecological condition in August 2005.  In March 2006, she indicated she was claiming service connection for a hysterectomy with tubal ligation.  A review of the service treatment records reveals the Veteran was treated, intermittently, for what appears to be gynecological problems.  She apparently did undergo a tubal ligation during active duty.  At least one record suggests this was elective surgery for birth control.  The Veteran has not been afforded a VA examination to determine if she currently experiences a gynecological condition, to include hysterectomy, which was incurred in or aggravated by her active duty service.  The Board finds the Veteran must be afforded a pertinent VA examination prior to adjudication of the claim.  

A VA examination was conducted in June 2010.  The findings from the examination report include statements from the examiner that he was unable to provide opinions regarding the etiology of some of the disabilities on appeal without resort to speculation.  The examiner wrote that he could not resolve without resort to mere speculation whether the Veteran's right and left carpal tunnel, left knee and left shoulder conditions were related to active duty based on the absence of any specific medical records detailing those issues.  A recent decision from the Court has addressed cases which include opinions which cannot be provided without resort to speculation.  The Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case as set out below, it is not apparent to the Board that the procurable and assembled data was fully considered.  The examiner does not indicate whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide the requested opinions without resort to speculation.  As a result, the Board finds the examiner must be contacted and requested to provide a rationale for why he was unable to provide an opinion as to the etiology of the disabilities remanded by this decision.  

The Veteran has claimed service connection for a skin rash.  The examiner who conducted a VA examination for compensation and pension purposes in June 2010 diagnosed xerosis.  The examiner wrote that he could not provide an opinion as to whether the skin disorder was related to complaints and treatment rendered during active duty without resort to speculation.  The examiner noted that the Veteran was using medications to treat skin disorders post service but there was no specific treatment records for a skin condition in the service treatment records.  Significantly, the Board's review of the service treatment records has revealed clinical records dated in May 1987, June 1987 and October 1987 which apparently deal with complaints of skin problems.  The Board is unable to determine if the examiner was unable to provide an opinion without resort to speculation due to a failure to consider this evidence.  It is not clear to the Board if the procurable and assembled data was fully considered based on the examiner's failure to consider the above records.  The Board finds the examiner who conducted the examination should be conducted and requested that he review the service treatment records including those specified above to determine if they change his opinion regarding the etiology of the claimed skin rash.  If they do not change his opinion, the examiner must provide an expanded rationale for why he could not provide an etiology opinion without resort to speculation.  

The Veteran has claimed entitlement to service connection for a right hip disorder.  The examiner who conducted a June 2010 VA examination did not include a diagnosis of a right hip disorder in the examination report.  Significantly, the examiner opined that the Veteran had a right hip disorder which was etiologically linked to treatment the Veteran received secondary to a fall in March 1989.  A December 2010 X-ray of the right femur was interpreted as revealing a normal right femur.  Another X-ray was referenced as revealing a congenital defect in the bilateral hips.  It is not apparent what right hip disorder the VA examiner was linking to the Veteran's active duty service.  The Board finds the examiner who conducted the June 2010 VA examination should be contacted and requested to provide an addendum to the examination report which sets out exactly what right hip disorder was diagnosed in June 2010 and linked to active duty.  The Board notes that the June 2010 examination report references the presence of what has been termed a congenital variation of a bilateral hip disorder - slight shallow superior acetabalum.  If it is determined that the Veteran had a pre-existing right hip disorder, an opinion should be obtained as to whether the pre-existing congenital right hip disorder was aggravated by the Veteran's active duty service with superimposed pathology.  To the extent arthritis is present, it should be indicated whether it is related to the arthritis that is service connected.

The Veteran is claiming entitlement to service connection for a left knee disorder to include arthritis and a left shoulder disorder to include arthritis.  The examiner who conducted the June 2010 VA examination originally found that there was no pathology to warrant a diagnosis.  The examiner wrote that he was unable to determine if the disorders were linked to the Veteran's active duty service without resorting to speculation due the "absence of any specific records detailing those issues."  X-rays were subsequently conducted in December 2010 which were interpreted in an addendum to the examination report as revealing degenerative osteoarthritis of the bilateral knees and degenerative arthritis of the left acromioclavicular joint.  The examiner did not indicate that the X-ray evidence changed his etiology opinion.  The Board's review of the service treatment records demonstrates at least one diagnosis of a left knee disorder (chondromalacia in December 1982) and several clinical records which reference left shoulder problems (March 1989, April 1989 and July 1987).  The Board finds the examiner who conducted the June 2010 VA examination should be contacted and requested to provide an addendum to the examination report which takes into account the above pertinent medical records.  If the examiner determines that he is unable to provide an opinion regarding the etiology of the disorders without resort to speculation, the examiner should set out that rationale.  In the current case, it is not apparent to the Board that the procurable and assembled data was fully considered.  The examiner does not indicate whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds the examiner must be contacted and requested to provide a rationale for why he was unable to provide an opinion as to the etiology of the left knee and left shoulder disorders without resort to speculation.  

The Veteran has claimed entitlement to service connection for bilateral carpal-tunnel syndrome.  The examiner who conducted the June 2010 VA examination diagnosed the presence of carpal-tunnel syndrome in both hands.  The examiner wrote that he was unable to determine whether the disorders were linked to the Veteran's active duty service without resorting to speculation due the "absence of any specific records detailing those issues."  The Board notes there are no diagnoses of carpal-tunnel syndrome in the service treatment records but it not apparent to the Board if there were signs or symptoms of the disorder present during active duty as this is a medical question.  The examiner's opinion may have been based on a lack of pertinent in-service symptomatology, but the report of the VA examination does not set this out.  In the current case, it is not apparent to the Board that the procurable and assembled data was fully considered.  The examiner does not indicate whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds the examiner must be contacted and requested to provide a rationale for why he was unable to provide an opinion as to the etiology of the bilateral carpal-tunnel syndrome without resort to speculation.

In June2001, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for bilateral foot pain and headaches.  In March 2003, the RO denied service connection for bilateral foot pain and headaches.  The Veteran was informed the decision and of her appellate and procedural rights via correspondence dated in April 2003.  The Veteran did not appeal the denial of service connection for bilateral foot pain and headaches and those decisions became final.  In August 2005, the Veteran submitted another claim of entitlement to service connection for headaches and also a claim for a left foot condition.  In March 2006, the Veteran indicated she was claiming service connection for bilateral feet pain.  The Board finds the Veteran is attempting to reopen the claims of entitlement to service connection for headaches and for bilateral foot pain which were subject to a prior final denials by VA.  

The Board notes the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

The Veteran has not been provided with notification which satisfied Kent for his claims of entitlement to service connection for headaches and bilateral foot pain.  She has not been provided with notification of what constitutes new and material evidence to reopen her claims as determined by the evidence of record at the time of the original denials, and she has not been provided with notice of the evidence necessary to substantiate the element or elements required to substantiate the underlying claims that were found insufficient in the original denials.  The Veteran must be provided with this notification and given an opportunity to respond before the Board can proceed with the adjudication of the claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran notification which complies with the holding in Kent v. Nicholson.  The notice should specifically inform the Veteran why the claims of entitlement to service connection for headaches and bilateral foot pain were previously denied and what constitutes material evidence for the purpose of reopening the claims.

2.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any gynecological condition found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing gynecological disorder which was incurred in or aggravated by the Veteran's active duty service.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Contact the examiner who conducted the June 2010 VA examination of the Veteran's skin and request that he review the service treatment records to include May 1987, June 1987, and October 1987 clinical records which apparently deal with complaints of skin problems.  Thereafter the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing skin disorder which was incurred in or aggravated by the Veteran's active duty service.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the June 2010 VA examination of the Veteran's skin is not available, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any skin rash found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing skin disorder which was incurred in or aggravated by the Veteran's active duty service.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Contact the examiner who conducted the June 2010 VA examination of the right hip and request that he provide a diagnosis for the right hip disability which was found to be linked to the Veteran's active duty service at the time of the examination.  If a right hip disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the current hip disorder was incurred in or aggravated by the Veteran's active duty service.  If it is determined that the Veteran had a pre-existing right hip disorder to include a congenital problem, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that a pre-existing right hip disorder was aggravated by the Veteran's active duty service by superimposed pathology.  Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  It should also be indicated whether the service connected arthritis is systemic in nature and is related to any arthritis found in the right hip.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the June 2010 VA examination of the Veteran's right hip is not available, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any right hip disorder found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing right hip disorder which was incurred in or aggravated by the Veteran's active duty service or service connected arthritis.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  Contact the examiner who conducted the June 2010 VA examination of the left knee and left shoulder and request that he review the service treatment records to include the December 1982 clinical record which included a diagnosis of chondromalacia and several clinical records dated in March 1989, April 1989 and July 1987which reference left shoulder problems and any other pertinent evidence.  Thereafter the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing left knee disorder to include arthritis and/or a left shoulder disorder to include arthritis which was incurred in or aggravated by the Veteran's active duty service or is related to the other service connected arthritis.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the June 2010 VA examination of the Veteran's left knee and left shoulder is not available, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any left knee and/or left shoulder disorder found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran has a currently existing left knee disorder to include arthritis and/or a left shoulder disorder to include arthritis which was incurred in or aggravated by the Veteran's active duty service or is related to service connected arthritis.  Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

6.  Contact the examiner who conducted the June 2010 VA carpal-tunnel syndrome examination and request that he provide an expanded rationale for why he found he could not provide an opinion as to the etiology of the carpal-tunnel syndrome diagnosed at that time to include whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide the opinion or opinions without resort to speculation.

7.  After completing any additional development deemed necessary, readjudicate the outstanding claims.  If the any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


